Simmons, C. J.
Grandchildren can not tjke under a bequest in a will to children as a class, unless there be something in the will to indicate such intention by the testator. There is nothing in the will in this case to indicate that the testator’s grandchildren should take under the clause that “The balanoe of my property of every description not disposed of is to be sold, and, after paying my just debts, to be equally divided between all of my children;” but on the contrary the will shows the testator did not intend that his grandchildren should take anything under this clause, because provision is made for them, in a prior item of the will. See Walker v. Williamson, 25 Ga. 549 ; Willis v. Jenkins, 30 Ga. 167; White v. Rowland, 67 Ga. 554; Martin v. Trustees, 98 Ga. 323, and cit.; Crawley v. Kendrick, ante, 183.

Judgment affirmed.


All the Justices concur.